Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	This action is a Final action in response to communications filed on 11/04/2021.
Claims 1, 7 and 15 have been amended. Claims 2 and 11 have been cancelled. Claims 1, 3-10 and 12-22 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.

Response to Argument

Applicant’s Remarks have been considered.
Applicant argues that, “Assuming arguendo that the amended claims are determined to recite an abstract idea at prong I, the amended claims herein are nevertheless eligible at prong II of the step 2A analysis.” (pgs. 10-12)
		Examiner respectfully disagrees. The judicial exceptions are not integrated into the abstract. The claims recite the additional elements of a server, databases, and client computers and a non-transitory computer-readable storage medium having a computer executable program for performing the directing, receiving, merging, evaluating, generating, determining and selecting. These are generic computer components (e.g. 

Applicant argues that, “…such embodiments advantageously improve the efficiency of accurate, data-driven selection of client computers for particular tasks, and additionally do so without reliance on any human user. Furthermore, the data-driven operations provide an ease of selection.” (pgs. 11-12)


Applicant argues, “Thus, the pending claims do not monopolize any alleged abstract idea, and thus recites additional elements encompassing a practical application in accordance with the January 2019 Guidance and MPEP.” (pg. 12)
Based on the 35 U.S.C. 101 analysis the claimed limitations do not apply or use the judicial exception in some other meaningful way to transform the judicial exception into eligible subject matter beyond generally linking to a particular technological environment (e.g. by a server) (MPEP 2106.04(d)).
	
  
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim1, 3-10 and 12-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “...generating, by the server, a preferential order of selection of the plurality of client computers associated with the plurality of workers for execution of a location specific task…, wherein the preferential order of selection provides is based on characteristics of objects at the plurality of locations associated with the first task…” and “…selecting, by the server, a first client computer associated with a first worker …”  
There is no disclosure within the Specification of the amended language of claim 1. The Specification discloses, “…third exemplary database 600 provides information pertaining to a preferential order of selection among workers for executing tasks…” at ¶0046. Additionally, the Specifications describes workers executing tasks at various locations (see ¶0029). There is no reference to a preferential order of selection of client computers associated with a worker to perform a task. The claimed invention is directed to a selection of an appropriate worker for a type of task as shown in ¶0045 of the Specification. Claim 21 does disclose,”… wherein the preferential order of selection provides preferences of the first worker and a second worker as a first choice, and a second choice for executing the second task…” Again, this is in reference to preferences of a worker and not to a client computer associated to a worker. Regarding preference of 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	

Claims 1, 3-10 and 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
receiving, …, a first performance metric of a first type for the first task, 
receiving, …, a second performance metric of a second type for the first task,  
merging, … comprising the first performance metric of the first type with [the second database] comprising the second performance metric of the second type to create [a third database], wherein [the third database] facilitates searching, …, based on at least one of a first SKU code and a second SKU code, wherein the 
evaluating the first performance metric of the first type and the second performance metric of the second type based on at least the first location, and the second location to generate a Page 2 of 16Application No. 15/783,383 Reply to Office Action of December 24, 2020 preferential order of selection of the plurality of client computers  for execution of a location specific task similar to the first task, wherein the preferential order of selection provides preferences of [the plurality of client computers] from the plurality of locations; 
determining, …, a second task identifiable by a second machine readable code, wherein the second task is similar to the first task based on similarity in characteristics associated with the first task and the second task; and 

The limitations fall within Certain Methods of Organizing Human Activity related to managing personal behavior or relationships. For instance evaluating performance metrics to determine an order of selection for location specific task execution by a worker involves managing personal behavior or interactions between people related to task completion. The claim also encompasses Mental Processes as observation and evaluation of task performance data is utilized to assign task execution. The performance of the claim limitations using generic computer components (e.g. a server) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping. Accordingly, the claim is abstract. 
	Claims 7 and 15 substantially recites the same subject matter as Claim 1 and are also abstract. The dependent claims encompass the same abstract concept. For 
 The dependent claims further limit the abstract concept.
	The judicial exception is not integrated into a practical application. 
Claim 1 recites:
directing , by a server, to a plurality of client computers at a plurality of locations, to execute a plurality of tasks to be performed by a plurality of workers, wherein a first task from amongst the plurality of tasks is identifiable by a first machine-readable code; 
receiving, by the server, from a first database, a first performance metric of a first type for the first task, from each client computer from amongst the plurality of client computers at a first location; 
receiving, by the server, from a second database, a second performance metric of 
merging, by the server, the first database comprising the first performance metric of the first type with the second database comprising the second performance metric of the second type to create a third database, wherein the third database facilitates searching, by the server, based on at least one of a first SKU code and a second SKU code, wherein the first SKU code is associated with the first database and the second SKU code is associated with the second database; 
generating, by the server, a Page 2 of 16Application No. 15/783,383 Reply to Office Action of December 24, 2020 preferential order of selection of the plurality of client computers associated with the plurality of workers for execution of a location specific task, wherein the preferential order of selection…
determining, by the server, a second task identifiable by a second machine readable code, wherein the second task is similar to the first task based on similarity in characteristics associated with the first task and the second task; and 
selecting, by the server, a first client computer associated with a first worker amongst the plurality of workers to execute the second task based on the preferential order of selection.

 	Claim 7 recites the additional elements of a server, databases, and client computers and Claim 15 recites a non-transitory computer-readable storage medium having a computer executable program for performing the above limitations. These are generic computer components (e.g. server, computer, computer-readable storage medium) recited at a high level of generality as performing generic computer functions. 
Under Step 2B, as noted above the additional elements (e.g. server, computer, computer readable storage medium) in the claims amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application or provide an inventive concept. Further, the claim recites steps similar to those found by courts to be well-understood, routine and 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a server). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea.	
	The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, Claims 1, 3-10 and 12-22.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Misra et al. (US 20180060307) discloses selecting workers based on past and predicted performance of a task.
Merg et al. (US 2018/0365621) discloses determining based on scoring metrics related to technician performance data suggested technician assignments.
Olding et al. (US 2012/0029963) discloses tracking information about workers and assigning the tasks based on information that it knows about workers so that the system can select the most appropriate workers to perform the task.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683